Title: To James Madison from Hubbard Taylor, 26 May 1823
From: Taylor, Hubbard
To: Madison, James


        
          Dear Sir
          Spring hill Kenty. May 26th. 1823
        
        Your favor of the 25th. Ulto: came to hand yesterday, altho’ I had Known of two interfering claims I had not supposed, they had intended to set up any claim to either of the two tracts sold by you & Mrs. Willis; The elder Grant held by you I deem a sufficient guard angt. [sic] either of those interfering ones; however I will write immediately to Bell on the subject, to be made acquainted with the nature of the claims & pretentions of the contending parties. I am acquainted both with Bell and Tapscott. I am inclined to believe that the object of the information to you is, an excuse for non-payment, for I cannot believe there can be any serious expectations of a recovery of any part of those tracts by the owners of the adverse ones. As soon as I inform myself of the particulars of their pretentions I will

advise you, & will take such steps in the mean time in your behalf, preparitory to a proper defence should it be necessary.
        About two years ago I was down on those lands. I hold some adjoining— run part of the lines between us found the old marks and the Corners, part of the trees still standing identifying the latter. I at that time saw a copy of a resurvey made by Bell & Tapscott, both of tra[c]ts hold a considerable surplus—united to between 2 & 300 acres, as well as my memory serves me. Your obligation to Warrant the title will by the decisions here, opperate only to a refunding of the purchase money with interest of the money paid in proportion to quantity lost at the purchase price—& not the Value of the land on eviction.
        I am sorry to hear of the death of, and indispositions our relatives you speak of—but am gratified at the health of your family. Our friends in this qua[r]ter are generally in good health particularly my own at this time. Mrs Taylor joins me in our sincere affe[c]tions for you & Mrs. Madison & your old venerable & aged Mother, and I am with great esteem Yr: relation
        
          Hubbard Taylor
        
      